Citation Nr: 1133387	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine, claimed as residuals of a neck injury.

2.  Entitlement to service connection for degenerative joint disease of the lumbrosacral spine, claimed as residuals of a back injury.

3.  Entitlement to service connection for headaches as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1969.

This case comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision rendered by the Philadelphia, Pennsylvania Regional Office of the Department of Veterans Affairs (VA).  The Veteran's claims file was transferred to the Denver, Colorado Regional Office (RO) in October 2009.

The Veteran testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for degenerative joint disease of the cervical spine, claimed as residuals of a neck injury, for degenerative joint disease of the lumbrosacral spine, claimed as residuals of a back injury and for headaches as a residual of a head injury.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).



Lumbrosacral Spine & Cervical Spine Claims

The Veteran contends throughout the record that the degenerative joint disease in his cervical spine and lumbar spine developed as a result of an injury he sustained to his neck and back during his active duty service.  More specifically, the Veteran claims his neck and back were injured in November 1968 when he was thrown off a gun turret and landed on the steel deck of the USS Brownson.

The Veteran's January 1968 induction examination indicates he was diagnosed with dorsal kyphosis N.D. (non-disqualifying).  A November 1968 service treatment record indicates the Veteran was diagnosed with a muscle strain to his back.  Another November 1968 service treatment record indicates the Veteran's back was "much improved," and that he was able to stand fully erect.  The Veteran's March 1969 separation examination indicated his spine and musculoskeletal system were normal.

An August 1993 computed axial tomography (CAT) scan report diagnosed the Veteran with degenerative arthritis and probable disc herniation at disc levels C6-C7, C7 and T1.  A May 1996 magnetic resonance image (MRI) report indicates the Veteran was diagnosed with spinal stenosis at disc levels C5-C6 and C6-C7 and there was also a combination of bony spur and herniated disc at disc levels C6-C7 with spinal cord compression.

An October 2000 MRI report further indicates the Veteran was diagnosed with moderate spinal stenosis at disc levels C6-C7 due to spondylosis.  The stenosis was noted to be most prominent on the left side with chronic encroachment on the lateral recess and lateral left C7 nerve root.  Degenerative changes at disc levels C5-C6 were also noted and there was mild to moderate stenosis at this level on a chronic basis.  A disc bulging on the right at disc levels C3-C4 was also noted.

An October 2000 private medical record by Dr. W.C., M.D., reveals the Veteran was diagnosed with advanced degenerative joint disease of the lumbrosacral spine.  Moreover, a July 2003 private medical record by Dr. W.C. also reveals the Veteran was diagnosed with advanced degenerative joint disease of the lumbar spine and cervical myositis with multi-level degenerative disc disease.

In private medical records dated January 2007 to September 2007, the Veteran was diagnosed by Dr. W.C. with acute cervicalgia, cervical spine degenerative joint disease, advanced lumbar spine degenerative joint disease and low back pain.

A January 2008 private medical record indicates Dr. R.S., M.D. diagnosed the Veteran with chronic severe neck pain and Dr. R.S. opined that this condition "could have" started from the injury to the Veteran's neck when he was thrown off the gun turret in service.  Along these same lines, Dr. W.C., in a note dated January 2008, diagnosed the Veteran with advanced degenerative joint disease and opined that the injuries to the Veteran's axial spine "could have" been caused by his being thrown from the gun turret in service.

A September 2009 VA treatment record indicates the Veteran was diagnosed with chronic neck and low back pain.

In private medical records dated June 2010 to April 2011, the Veteran was diagnosed by Dr. W.C. with acute cervicalgia, advanced degenerative joint disease of the spine, acute neck pain, acute low back pain, advanced degenerative joint disease of the lumbar spine and cervical spine and osteoarthritis.

"Buddy" statements submitted by the Veteran's family and friends indicate the Veteran complained of neck and back pain since leaving the service and that his pain has gotten worse over the years.  S.M., the Veteran's ex-wife, remarked that the Veteran took a lot of aspirin and pain medication soon after his discharge from service.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of a disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

Based on the above record evidence, the Veteran has a current diagnosis of degenerative joint disease of the cervical spine and lumbrosacral spine.  Furthermore, the Veteran has clearly stated that his cervical spine and lumbar spine disorders developed as a result of the injury he sustained to his neck and back during his active duty service.  Thus, there is evidence of current disabilities and an indication that the Veteran's disabilities may be associated with service, but no nexus opinions linking the Veteran's disabilities with his military service.  The record lacks an examination whereby a VA examiner has provided nexus opinions addressing whether the Veteran's cervical spine and lumbar spine disorders are linked to his military service.  Accordingly, a remand is required for an examination to determine the nature and etiology of the Veteran's lumbar spine and cervical spine disorders.

Headaches Disorder Claim

The Veteran also contends that his headaches disorder developed as a result of the November 1968 injury mentioned above.  The Veteran has stated that he landed on his head in addition to landing on his neck and back when he was thrown from the gun turret.

The Veteran's service treatment records do not reveal that the Veteran suffered from or was treated for an injury to his head or headaches.  Moreover, the Veteran's March 1969 separation examination likewise does not indicate that the Veteran suffered a head injury in November 1968 or was diagnosed with chronic headaches.

In an October 2000 private treatment record, the Veteran reported pressure around his eyes in the sinus area over the previous two weeks and that his headaches radiate from his frontal scalp down both sides of his neck and the back of his neck.  Dr. W.C. noted paranasal and supra-orbital tenderness upon examination of the Veteran's head and diagnosed the Veteran with cluster headaches and acute cephalgia.

In a July 2003 private treatment record, the Veteran complained of severe headaches and his eyes had been swollen for one week leading up to his examination.  The Veteran was diagnosed by Dr. W.C. with migraine cephalgia.

In February 2007, April 2007, May 2007, August 2007, November 2010 and April 2011 private medical records, the Veteran was diagnosed by Dr. W.C. with cluster headaches and acute cephalgia.

"Buddy" statements submitted by the Veteran's family and friends indicate the Veteran complained of headaches since leaving the service and that his headaches have gotten worse over the years.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Though the Veteran was not diagnosed with a headaches disorder while in service, "the fact that a condition was not diagnosed cannot, by itself, serve to rebut a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  Current private medical records reveal the Veteran has been diagnosed with a headaches disorder.  The Veteran is competent to attest that he suffered an injury to his head during service and that his headaches have continued to the present.  As such, the Veteran's reports of a continuity of symptomatology since service can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon, supra.  The threshold for finding a link between a current disability and service connection for examination purposes is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the Veteran should be afforded a VA medical examination with a nexus opinion to determine whether his claimed headaches disorder is related to his military service.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the nature and etiology of his lumbar spine and cervical spine disorders.  With respect to these diagnosed disorders, the examiner should provide opinions addressing the following issues:

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any cervical spine disorder and/or lumbar spine disorder is/are medically-related to the Veteran's active military service, to include the November 1968 accident whereby the Veteran was thrown off a gun turret while aboard the USS Brownson.

(b) In the alternative, the VA examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's pre-enlistment dorsal kyphosis was aggravated by or worsened during the Veteran's military service.

The entire claims file, which must include this REMAND, must be made available to the designated examiner, and the examination report should include a detailed rationale and discussion of the Veteran's documented medical history and assertions in addition to the assertions made by the Veteran's family and friends.

2. Also schedule the Veteran for a VA medical examination to determine the nature and etiology for his chronic headaches disorder.  With respect to this diagnosed disorder, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any headaches disorder is medically-related to the Veteran's active military service, to include the November 1968 accident whereby the Veteran was thrown off a gun turret while aboard the USS Brownson.  The entire claims file must be made available to the designated examiner, and the report of the examination should include a detailed rationale and discussion of the Veteran's documented medical history and assertions in addition to the assertions made by the Veteran's family and friends.

3. Once the above actions have been completed, readjudicate the above-referenced claims.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

